EXHIBIT 10.49

 

 

AMENDMENT NO. 1 TO THE

TERMINATION AND PURCHASE AGREEMENT

 

                                THIS AMENDMENT NO. 1 TO THE TERMINATION AND
PURCHASE AGREEMENT (this “Amendment”) is made and entered into as of
November 30, 2001 by and between U–C Holdings, L.L.C., a Delaware limited
liability company (the “Purchaser”), CTN Media Group, Inc., a Delaware
corporation (the “Company”), and Jason Elkin (“Executive”).  The Purchaser, the
Company and Executive are sometimes referred to herein as the “Parties.”

 

                                WHEREAS, the Parties are party to the
Termination and Purchase Agreement (the “Termination Agreement”), dated as of
October 31, 2001.

 

                                WHEREAS, the Parties desire to amend the
Termination Agreement, and are willing to do so on the terms and conditions set
forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Defined Terms.  Terms defined (directly or indirectly by
reference) in the Termination Agreement and used without other definition herein
shall have the respective meanings assigned to such terms in the Termination
Agreement. The rules of interpretation set forth in the Termination Agreement
shall likewise govern this Amendment.

 

2.             Amendment to Section 2(a) of the Termination Agreement.  The last
sentence of Section 2(a) of the Termination Agreement is hereby deleted and
replaced in its entirety with the following sentence: “The Company and Purchaser
agree that the Repurchase Option (as defined in the Employment Agreement) shall
be terminated with respect to, and shall not apply to, the 200 Management Units
and 65 Class R Units retained by Executive.”

 

3.             Amendment to Section 2(b) of the Termination Agreement.  The
definition of “Eligible Executive Securities” in Section 2(b) of the Termination
Agreement is hereby amended to delete the reference to “65 Class R Units”
therein by replacing “(i) 1,543,189 Investor Units, (ii) 1,433,693 Class B
Units, (iii) 65 Class R Units, and (iv) 815 Management Units” with
“(i) 1,543,189 Investor Units, (ii) 1,433,693 Class B Units, and (iii) 815
Management Units”.

 

4.             Representations.  Each of the Parties hereby represents and
warrants that, as of the date hereof, the representations and warranties set
forth in Section 4 and Section 5 (as applicable) of the Termination Agreement
are true and correct.

 

5.             Effect of Amendment. Except as provided herein, the Termination
Agreement shall continue in full force and effect in accordance with its terms. 
Reference to this specific Amendment need not be made in the Termination
Agreement, or any other instrument or document executed in

 

 

--------------------------------------------------------------------------------


 

connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Termination Agreement, any reference in
any of such items to the Termination Agreement being sufficient to refer to the
Termination Agreement as amended hereby.

 

6.             Survival of Representations and Warranties.  All representations
and warranties contained herein shall survive the execution and delivery of this
Amendment.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Amendment will be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

 

8.             Headings.  The headings used in this Amendment are for the
purpose of reference only and will not affect the meaning or interpretation of
any provision of this Amendment.

 

9.             Counterparts.  The Parties may execute this Amendment in separate
counterparts (no one of which need contain the signatures of all Parties), each
of which will be an original and all of which together will constitute one and
the same instrument.

 

10.           Successors and Assigns.  This Amendment shall bind and inure to
the benefit of and be enforceable by each of the Parties and their respective
successors, heirs, executors and assigns.

 

11.           No Strict Construction.  The language used in this Amendment shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

12.           Press Release.  Any press release or public announcement regarding
this Amendment or the termination of Executive’s employment shall be in a form
mutually acceptable to the Parties, except as required by law.

 

13.           Severability.  Should any provision of this Amendment adjudged to
any extent invalid by any court or tribunal of competent jurisdiction or
arbitrator, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.

 

[SIGNATURE PAGES FOLLOW]

 

 

2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the day
and year first above written.

 

 

/s/ Jason Elkin

Jason Elkin

 

 

U-C HOLDING, L.L.C.

 

 

By: WILLIS STEIN & PARTNERS, L.P.

Its: Managing Member

 

 

By: Willis Stein & Partners, L.L.C.

Its: General Partner

 

 

By:

/s/ Daniel M. Gill

 

Daniel M. Gill

 

Managing Director

 

 

CTN MEDIA GROUP, INC.

 

 

By:

/s/ Neil Dickson

Name:

Neil Dickson

Its:

Chief Operating Officer

 

3

--------------------------------------------------------------------------------